—In an action to recover damages for personal injuries, the defendant Otis Elevator Company, Inc., appeals from an order of the Supreme Court, Dutchess County *512(Bernhard, J.), dated January 20, 1998, which denied its motion, inter alia, for an order of preclusion pursuant to CPLR 3126.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the appellant’s motion, inter alia, for an order of preclusion (see, Heffran v St. Vincent’s Med. Ctr., 236 AD2d 367).
The appellant’s contention that this action should not be noticed for trial is being raised for the first time on appeal and thus will not be considered by this Court (see, Murray v Palmer, 229 AD2d 377). O’Brien, J. P., Ritter, Friedmann and Gold-stein, JJ., concur.